EXHIBIT 10.03
 
CAMPBELL FUND TRUST
GLOBAL INSTITUTIONAL
MASTER CUSTODY AGREEMENT
(Delaware Statutory Trust)
 
THIS AGREEMENT, effective as of the 29th day of July, 2009, is made between
CAMPBELL FUND TRUST (the "TRUST") , a Delaware Statutory Trust organized and
existing under the laws of Delaware (the "Trust"), and THE NORTHERN TRUST
COMPANY, an Illinois corporation, of Chicago, Illinois ("Northern").
 
The Trust hereby appoints Northern as its agent to establish and maintain a
custody account in the name of the Trust (the "Account") and to hold in such
Account those assets of the Trust as are transferred to it from time to time.
 
The Trust shall direct Northern to establish one or more separate accounts
("Separate Account") for cash, securities and other property of the Account
received by Northern from time to time. Each Separate Account shall be managed
by either the Trust or an investment manager appointed by the Trust. By written
direction the Trust will designate assets of the Account to be allocated to each
Separate Account and direct Northern to transfer assets of the Account to or
from each Separate Account. With respect to cash deposited in Northern's banking
department, the Separate Accounts are maintained as a matter of convenience and,
therefore, Northern may aggregate the Separate Accounts for purposes of its
depository requirements. All assets, other than cash, will be maintained by
Northern in segregated accounts and accounted for separately from Northen's own
assets.
 
Unless directed otherwise in writing by the Trust, Northern shall have with
respect to the Account the powers and duties as hereinafter provided, except
that no such direction shall change Northern's powers and duties hereunder
without Northern's consent.
 
Northern and the Trust agree as follows:
 
1.  Northern shall hold and safeguard the cash, securities, and other property
in the Account and shall collect the income and principal thereof when due.
 
2.  Northern may hold securities or other property of each Separate Account
through an agent or in the name of its nominee or in a corporate depository or
federal book entry account system or other form as it deems best. All securities
held directly or indirectly in the Account shall be segregated on Northern's
books and records from Northern's own assets and the assets of other Northern
clients, and shall be held by Northern for the exclusive account and benefit of
the Trust, and beneficial ownership of the securities shall at all times remain
vested in the Trust; the books and records of Northern shall so identify the
securities and the Account. Northern shall forward any proxies relating to
securities or other property held in the Account to the appropriate investment
manager, or, in accounts where no investment manager has been appointed, to the
Trust, or

 
 

--------------------------------------------------------------------------------

 
the Trust's designee, and Northern shall process such proxies as directed by the
investment manager, Trust, or the Trust's designee.
 
3.  With respect to a Separate Account managed by the Trust, all security
transactions shall be placed through brokers of its choice. Each investment
manager appointed by the Trust is authorized to execute security trades directly
with respect to its respective Separate Account. Northern is hereby directed to
receive and pay for securities purchased, in accordance with industry practice,
and to deliver, in accordance with industry practice, securities sold, by the
Trust or by an investment manager. The Trust has the right under applicable law
to receive, at no additional cost, separate notifications of certain securities
transactions; however, unless the Trust directs otherwise in writing, the Trust
agrees not to receive such separate notifications of securities transactions and
that all securities transactions will be reported on the Trust's periodic
statements of account. Under no circumstance shall Northern pay any money to an
investment manager except pursuant to written instructions by the Trust.
Northern shall issue its operating instructions to the Trust and to an
investment manager as it deems appropriate.
 
4.  Northern is authorized, but shall not be obligated, to credit the Account
provisionally on payable date with interest, dividends, distributions,
redemptions or other amounts due. Otherwise, such amounts will be credited to
the Account on the date such amounts are actually received by Northern and
reconciled to the Account. In cases where Northern has credited the Account with
such amounts prior to actual collection and reconciliation, the Trust agrees
that Northern may reverse such credit as of payable date if and to the extent
that it does not receive such amounts in the ordinary course of business. The
Trust acknowledges that Northern shall be entitled to recover from the Trust on
demand such provisional credit, plus its fee, applicable from time to time, in
connection with such provisional credit.
 
5.  Northern is authorized, but shall not be obligated, to advance its own funds
to complete transactions in cases where adequate funds may not otherwise be
available to the Account. The Trust acknowledges that Northern shall be entitled
to repayment of any amounts advanced plus its fee, applicable from time to time,
in connection with advancing such funds.
 
6.  The Trust recognizes that any decision to effect a provisional credit or an
advancement of Northern's own funds to the Account pursuant to this Agreement
will be an accommodation granted entirely at Northern's option and in light of
the particular circumstances, which circumstances may involve conditions in
different countries, markets and classes of assets at different times. All
amounts thus due to Northern under this agreement with respect to a provisional
credit or advancement of Northern's funds to the Account shall be paid by
Northern from the Account unless otherwise paid by the Trust on a timely basis
and in that connection the Trust acknowledges that Northern has a continuing
lien on all Account assets to secure such payments and agrees that Northern may
apply or set off against such amounts any amounts credited by or due from
Northern to the Trust. If funds in the Account are insufficient to make any such
payment, the Trust shall deliver to Northern the amount of such deficiency in
immediately available funds when and as specified by Northern's written or oral
notification.
 
 
2
 
 

--------------------------------------------------------------------------------

 
7.  Northern may execute and deliver as agent of the Trust, and pursuant to the
Trust's directions or the directions of an investment manager, any assignments,
stock or bond powers or other documents or instruments and, in particular (a)
may sell, assign, transfer, or make other disposition of any security or other
property in the Account in accordance with industry practice; (b) may obtain any
payment due; and (c) may make payment in accordance with industry practice for
any securities purchased or otherwise acquired. Northern may execute any and all
documents by signing as agent of the Trust or as its attorney-in-fact pursuant
to this authorization.
 
8.  Subject to contrary instructions from the Trust or an investment manager,
United States Dollars held by Northern shall be invested for short term purposes
in the investment fund specified in a separate writing from the Trust (which
writing may be modified by the Trust from time to time). The Trust accepts that
temporary cash investments may require additional documentation and such
investments may include, without limitation, deposit obligations of Northern's
banking department or that of an affiliate, common and collective funds
maintained by Northern or an affiliate, and money market mutual funds of which
Northern or an affiliate may be a sponsor, investment advisor, manager or
custodian, and from which Northern or an affiliate may receive separate
compensation.
 
9.  Northern shall at all times exercise due care in dealing with the Accounts
pursuant to the standard of care of a prudent, professional custodian for hire
in the United States with the care, skill, prudence, and diligence under the
circumstances then prevailing that a professional custodian acting in like
capacity and familiar with such matters would use.
 
10.  If a corporation whose common stock declares a dividend in such stock, and
payment of such dividend results in a fractional share, Northern shall sell such
fraction.
 
11.  Northern's duties shall be limited to those expressly set forth in this
agreement. Northern shall have no obligation to make any investment review, to
consider the propriety of holding or selling any property in the Account or to
provide any advice. Northern shall incur no liability to the Trust, or the
Account for any act taken or omitted by Northern or any of its agents pursuant
to this agreement and shall be indemnified by the
 
Trust for any losses, expenses, penalties or taxes arising from following
directions given to Northern pursuant to this agreement or for failing to act in
the absence of directions. Northern shall have no responsibility for the
solvency or financial condition of any agent engaged in connection with the
provision of services to the Account, and shall incur no liability to the Trust,
or the Account for any loss arising therefrom. This paragraph 11 shall survive
the termination of this agreement.
 
12.  Northern shall furnish the Trust with periodic statements of account
showing all receipts and disbursements and the property in each Separate Account
and the market value thereof. Northern shall provide the Trust with daily access
to unaudited data pursuant to Northern's Northern Trust Passport® applications,
subject to such additional terms and conditions as Northern may require. Account
statements will be provided
 
 
3
 
 

--------------------------------------------------------------------------------

 
monthly. Northern shall incur no liability to the Trust or the Account for any
loss which may arise from the mispricing of Account assets by any broker,
pricing service or other person upon whose valuation Northern relies in good
faith. A statement of account shall be approved by the Trust by written notice
delivered to Northern or by failure to object to the statement of account within
sixty (60) days of the date upon which the statement of account was delivered to
the Trust. To the extent permitted by law, the approval of a statement of
account shall constitute a full and complete discharge to Northern as to all
matters set forth in that statement of account. In no event shall Northern be
precluded from having its statement of account settled by a judicial proceeding.
 
13.  This agreement may be terminated at any time upon thirty (30) days written
notice from the Trust to Northern or from Northern to the and upon the
expiration of such forty-five (45) day period, Northern shall promptly deliver
all cash, securities and other property then in the Account to the Trust or in
accordance with the Trust's order.
 
14.  The Trust warrants that the performance by Northern of its duties in
accordance with this agreement will not cause Northern to violate any applicable
law, and that applicable law imposes no duties beyond those expressly assumed by
Northern under this agreement.
 
15.  Northern shall receive such reasonable compensation for its services as
agreed upon from time to time between it and the Trust. In addition, Northern
shall be reimbursed for any expenses (including accounting and legal fees) it
reasonably incurs in connection with the Account. Those items of expense and
compensation shall be paid from the Account unless otherwise agreed in writing.
This paragraph 20 shall survive the termination of this agreement.
 
16.  Northern shall make distributions from the Account to such persons, in such
amounts, at such times and in such manner as the Trust shall from time to time
direct in writing. Northern shall not be liable for any distribution made in
good faith without actual notice or knowledge of the changed condition or status
of the recipient. If any distribution made by Northern is returned unclaimed, it
shall notify the Trust and shall dispose of the distribution as the Trust
directs. Pursuant to making distributions, Northern may deposit cash in any
depository including its own banking department, without any liability for the
payment of interest thereon, notwithstanding Northern's receipt of "float" from
such uninvested cash.
 
17.  Northern shall have no duty to file any tax information, reports, returns
or other filings of any kind except where it is directed by the Trust and
consents in writing to do so.
 
18.  The provisions of the law of New York shall govern the validity,
interpretation and enforcement of this agreement. The invalidity of any part of
this agreement shall not affect the remaining parts hereof. This agreement may
be modified at any time by a writing signed by the parties hereto.
 
 
4
 
 

--------------------------------------------------------------------------------

 
19.  Any action required to be taken by the Trust shall be by the written
direction of one or more person or persons as shall be authorized by the Trust
and as identified in a certificate signed by the of the Trust, which certificate
shall be on file with Northern. Northern may conclusively rely on a direction
which it believes in good faith is from a person or persons identified as
provided above until further written notice from the Managing Operator. Northern
shall incur no liability to the Managing Operator, the Trust or the Account for
acting on any instruction, direction or other communication on which Northern is
authorized to rely pursuant to this agreement, or for any delay in delivery or
non-delivery or error in transmission.
 
Notices to the Trust shall be sent to:
 
Thomas P. Lloyd &
Gregory T. Donovan
Campbell & Company, Inc.
2850 Quarry Lake Drive
Baltimore, MD 21209
 
20.  Notwithstanding any other provision of this agreement, instructions,
directions and other communications provided under this agreement may be given
to Northern by letter, telex, SWIFT or other electronic or electro-mechanical
means deemed acceptable by Northern, including the use of Northern's Northern
Trust Passport® applications, subject to such additional terms and conditions as
Northern may require. In its sole discretion, Northern may, but shall not be
required to, accept instructions, directions or other communications given to
Northern by telephone. Any instructions, directions or other communications
given to Northern by telephone shall promptly thereafter be confirmed in
writing, but Northern will incur no liability for the Trust's failure, or the
failure of an investment manager, to send such written confirmation or for the
failure of any such written confirmation to conform to the telephonic
instruction received by Northern.
 
21.  Northern shall incur no liability to the Trust, or the Account (i) for any
indirect, incidental, consequential, special, exemplary or punitive damages,
whether or not Northern knew of the likelihood of such damages, or (ii) for any
delay in performance, or non-performance, of any obligation hereunder to the
extent that the same is due to forces beyond Northern's reasonable control,
including but not limited to delays, errors or interruptions caused by the Trust
or third parties, any industrial, juridical, governmental, civil or military
action, acts of terrorism, insurrection or revolution, nuclear fusion, fission
or radiation, failure or fluctuation in electrical power, heat, light, air
conditioning or telecommunications equipment, or acts of God.
 
22.  The Trust may engage Northern or any of Northern's affiliates, as the
Trust's agent, to provide transition or liquidation services in connection with
the removal of an investment manager, or for any other reason, pursuant to a
separate written agreement between the Trust and Northern or any of Northern's
affiliates. The Trust may engage Northern Trust Securities, Inc., or any other
of Northern's affiliates, as a commission recapture provider.
 
 
5
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Trust and Northern have each executed this agreement by
their respective duly authorized officers, effective as of the day and year
first above written.



 
CAMPBELL FUND TRUST
by Campbell & Company, Inc., its
Managing Operator
   
By:
/s/ Gregory T. Donovan
     
Gregory T. Donovan
     
Its: Chief Financial Officer
           
By:
/s/ Theresa D. Becks
     
Theresa D. Becks
     
Its: President & CEO
   

The undersigned, Thomas P. Lloyd , does hereby certify that he/she is the duly
elected, qualified and acting General Counsel of Campbell & Company, Inc., the
General Partner (the “General Partner”) of Campbell Strategic Allocation Fund
L.P. (the “Partnership”) and further certifies that the signatures that appear
above are of duly elected, qualified and acting officers of the General Partner
with full power and authority to execute this Master Custody Agreement on behalf
of the Partnership and the General Partner and to take such other actions and
execute such other documents as may be necessary to effectuate this agreement.

                 
/s/ Thomas P. Lloyd
   
General Counsel
                     
THE NORTHERN TRUST COMPANY 
   
By:
/s/ Ryan Burns
     
Ryan Burns
     
Its: Vice President
   

 
 
6


 

